Title: To George Washington from Brigadier General Thomas Nelson, Jr., 28 November 1779
From: Nelson, Thomas Jr.
To: Washington, George


        
          My Dear General
          York [Va.] Novr 28th 1779.
        
        Your kind favor of the 26th of last Month, by some means, reach’d me only a few days ago. I am greatly oblig’d by your concern for my Health, which is perfectly restor’d.
        The confinement absolutely necessary for a Member of Congress who pays the attention he ought to the great concerns of this Continent, is tottally inconsistant with my Constitution. It was with reluctance that I left Congress at the time I did, but my disorder brought on, and encreas’d by a Sedantery life, compel’d me to do so. I am never so well as when I take upon me the Soldier. It may be ask’d why I do not engage seriously in that line? Believe me when I tell you that I have often lamented my not taking the field with you at the Commencement of this War. And there is a punctilio at this time that prevents it. To enter in a subordinate rank would not suit my own feelings & to take rank of the Worthy Officer who had born the brunt of the War would wound his feelings & shew a want of generosity in myself.
        You have heard before this day of our misfortune before

Savannah. The disappointment was increas’d by our great certainty of success. Some of our Allies who suffer’d in that affair are now in this Town in a very sickly condition indeed. The Fendant, one of the seven Ships that were to winter in this Bay, is arrivd with about 300 land forces: The others, it is imagin’d have born away for the West Indies. Count De Estaing is certainly gone to Europe.
        Our Assembly has been sitting some time, and about a fortnight ago appointed a Committee of Ways & Means to consider of measures for complying with the requisitions of Congress as well as to support our own Credit. I think I may venture to say, there will be not the least doubt of both being effected by Taxes & Loans. Congress may rely on her quota of Money from this State, which I hope will quickley restore her Credit. Never was America in more danger than at this time. The Continental Treasury exhausted; Internal Commotions in some of the States. Differences in Congress respecting the back Territory claim’d by Virginia, which, I fear, will be attended with serious consequences. It was determind yesterday to put all the Officers & Soldiers who are Citizens of this Commonwealth upon the same footing with those in the Virginia line. A Motion has been made to give the same quantity of Land to the Officers & Soldiers belonging to those States that have no back Territory as is provided for our Troops, but to my great sorrow it faild—I think it would have been but just; and I am sure it would have been politic. The Injury done to America if those Troops should quit the Service, will be as great as if the Virginia line should quit it, for altho, I may not think those States have the least claim upon our back Lands yet I think the Officers & Soldiers should all be upon an equal footing, having renderd equal Services; and to compel the States so circumstanc’d to purchase these Lands for their Troops is subjecting them to a burden which they ought not to bear. I distinguish between the Citizens of those States & the Troops; the former cannot upon any principle of justice insist upon that Country being thrown into the common stock towards defraying the expences of the War, but the latter may complain of great injustice done them, when they see such a difference made between them & their fellow Soldiers who have all engag’d in the general defence of the States. Accept my sincere wishes for a continuance [of] your Health, an object in which no

one thinks himself more interested than your Friend and Obedt Servt
        
          Thos Nelson Jr.
        
      